



Exhibit 10.3


FIRST AMENDMENT TO CREDIT AGREEMENT


THIS FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of November 16, 2018 (this
“Amendment”), is entered into among Phillips Edison Grocery Center Operating
Partnership I, L.P., a Delaware limited partnership (the “Borrower”), Phillips
Edison & Company, Inc. (f/k/a Phillips Edison Grocery Center REIT I, Inc.), a
Maryland corporation (the “Parent Entity”), the Lenders party hereto and KeyBank
National Association, as Administrative Agent (in such capacity, the
“Administrative Agent”).


RECITALS


A.    The Borrower, the Parent Entity, the Lenders and the Administrative Agent
entered into that certain Credit Agreement, dated as of October 4, 2017 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Existing Credit Agreement”).


B.    The Borrower has requested that the Required Lenders agree to make certain
amendments to the Existing Credit Agreement.


C.    The Borrower has requested that the Existing Credit Agreement be amended
to provide for the matters referred to above and that, as so amended, the
Existing Credit Agreement for ease of reference be restated (after giving effect
to this Amendment) in the form of Appendix A hereto.


D.    In consideration of the agreements hereinafter set forth, and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows.


AGREEMENT


1.    Defined Terms. Capitalized terms used but not otherwise defined herein
have the meanings assigned to them in the Amended Credit Agreement (as defined
below), as the context may require.


2.    Amendment. Effective as of the date hereof (the “First Amendment Closing
Date”), the Existing Credit Agreement is hereby amended by this Amendment and
for ease of reference restated (after giving effect to this Amendment) in the
form of Appendix A hereto (the Existing Credit Agreement, as so amended by this
Amendment, being referred to as the “Amended Credit Agreement”).


3.    Effectiveness; Conditions Precedent. This Amendment shall be effective as
of the date hereof when all of the conditions set forth in this Section 3 shall
have been satisfied in form and substance satisfactory to the Administrative
Agent.


(a)    Execution and Delivery of Agreement.    The Administrative Agent shall
have received copies of this Amendment duly executed by the Borrower, the Parent
Entity, as Guarantor, the Required Lenders under the Existing Credit Agreement,
and the Administrative Agent.


(b)    Opinions of Counsel. Receipt by the Administrative Agent of customary
opinions of legal counsel to the Loan Parties, addressed to the Administrative
Agent and each Lender, dated as of the date hereof, and in form and substance
reasonably satisfactory to the Administrative Agent.


(c)    Organization Documents, Resolutions, Etc. Receipt by the Administrative
Agent of such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Amendment and the other Loan
Documents to which such Loan Party is a party.





--------------------------------------------------------------------------------







(d)    Closing Certificate. Receipt by the Administrative Agent of a duly
completed closing certificate setting forth such matters as reasonably requested
by the Administrative Agent.


(e)    Termination of Existing Debt. Receipt by the Administrative Agent of
evidence that prior to or concurrently with the Closing Date: (i) the Borrower,
the Parent Entity, the guarantors party thereto, the lenders party thereto and
Bank of America, N.A., as administrative agent, swing line lender and letter of
credit issuer and the other swing line lenders and letter of credit issuers
party thereto entered into an Amended and Restated Credit Agreement providing
for, among other things, the payment in full of the A-1 Term Loan and the A-2
Term Loan thereunder and (ii) an amendment to the Credit Agreement, dated as of
July 2, 2014 (as amended from time to time), among the Borrower (by assumption
from Phillips Edison Grocery Center Operating Partnership II, L.P.), the Parent
Entity (by assumption from Phillips Edison Grocery Center REIT II Inc.), the
guarantors party thereto, the lenders party thereto and Key Bank, National
Association, as administrative agent, has been entered into providing for, among
other things, the termination of the revolving commitments thereunder and the
payment in full of all amounts owing with respect thereto and the payment in
full of the Term Loan A-1 thereunder.
(f)    Know Your Customer Requirements. The Lenders shall have completed a due
diligence investigation of the Loan Parties, in scope, and with results,
reasonably satisfactory to the Lender, including, OFAC, the United States
Foreign Corrupt Practices Act of 1977 and “know your customer” due diligence.
Upon the reasonable request of any Lender, each Loan Party shall have provided
to such Lender the documentation and other information regarding itself and any
other Person so reasonably requested in connection with applicable “know your
customer” and anti-money-laundering rules and regulations, including the Patriot
Act, in each case at least five days prior to the Closing Date. At least five
days prior to the date of this Amendment, if the Borrower qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation, it shall deliver a
Beneficial Ownership Certification in relation to the Borrower.
(g)    Fees/Expenses.    The Borrower shall have paid all fees and expenses, if
any, owed by the Borrower to the Administrative Agent, its counsel or any
Lender.


4.    Ratification of Credit Agreement. Each of the Loan Parties acknowledges
and consents to the terms set forth herein and agrees that this Amendment does
not impair, reduce or limit any of its obligations under the Loan Documents as
amended hereby.


5.    Representations and Warranties. Each of the Loan Parties represents and
warrants to the Lenders as follows:


(a)    It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment;


(b)    This Amendment has been duly executed and delivered by such Person and
constitutes such Person's legal, valid and binding obligations, enforceable in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency or similar laws affecting creditor’s rights generally;


(c)    No material consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
such Person of this Amendment;


(d)    The execution and delivery of this Amendment does not (i) violate,
contravene or conflict with any provision of such Person’s Organization
Documents or (ii) violate, contravene or conflict with any Laws applicable to
such Person except, in the case referred to in this clause (ii), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect;







--------------------------------------------------------------------------------





(e)    After giving effect to this Amendment, the representations and warranties
of the Borrower and each other Loan Party set forth in Article VI of the Amended
Credit Agreement and the other Loan Documents are true and correct in all
material respects (unless already qualified by materiality or Material Adverse
Effect, in which case they shall be true and correct in all respects) as of the
date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (unless already qualified by materiality or
Material Adverse Effect, in which case they shall be true and correct in all
respects) as of such earlier date, and except that for purposes of this Section
4, the representations and warranties contained in subsections (a) and (b) of
Section 6.05 of the Amended Credit Agreement shall be deemed to refer to the
most recent statements furnished pursuant to clauses (a) and (b), respectively,
of Section 7.01 of the Amended Credit Agreement; and


(f)    After giving effect to this Amendment, no Default exists.


6.    Counterparts/PDF. This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by electronic imaging means (e.g. “pdf” or “tif”) shall be effective
as delivery of a manually executed counterpart of this Amendment.


7.    GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


8.    Reference to and Effect on Credit Agreement. Except as specifically
modified herein, the Existing Credit Agreement and the other Loan Documents
shall remain in full force and effect and are each hereby ratified and
confirmed. This Amendment shall be considered a Loan Document from and after the
date hereof. The Loan Parties intend for the amendments to the Loan Documents
set forth herein to evidence an amendment to the terms of the existing
indebtedness of the Loan Parties to the Administrative Agent and the Lenders and
do not intend for such amendments to constitute a novation in any manner
whatsoever.


[remainder of page intentionally left blank]









--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.


BORROWER:                PHILLIPS EDISON GROCERYCENTER OPERATING
PARTNERSHIP I, L.P.,
a Delaware limited partnership
By:     PE Grocery Center OP GP I LLC,
a Delaware limited liability company,
its General Partner


By:    /s/ Robert F. Myers                    
Name:    Robert F. Myers                    
Title:    Vice President                    




PARENT ENTITY:
PHILLIPS EDISON & COMPANY, INC.,

(f/k/a Phillips Edison Grocery Center
REIT I, Inc.), a Maryland corporation


By:    /s/ Robert F. Myers                    
Name:    Robert F. Myers                    
Title:    Vice President    







--------------------------------------------------------------------------------





ADMINISTRATIVE        KEYBANK NATIONAL ASSOCIATION,
AGENT:            as Administrative Agent




By:    /s/ Michael P. Szuba                    
Name:    Michael P. Szuba                
Title:    Vice President    




[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]











--------------------------------------------------------------------------------





LENDERS:            KEYBANK NATIONAL ASSOCIATION,
as a Lender


By:    /s/ Michael P. Szuba                    
Name:    Michael P. Szuba                
Title:    Vice President    




PNC BANK, NATIONAL ASSOCIATION


By:    /s/ Brian B. Fagan                    
Name:    Brian B. Fagan                
Title:    Senior Vice President    




U.S. BANK, NATIONAL ASSOCIATION


By:    /s/ Curt M. Steiner                    
Name:    Curt M. Steiner                
Title:    Senior Vice President    




CAPITAL ONE, NATIONAL ASSOCIATION


By:    /s/ Barbara Heubner                    
Name:    Barbara Heubner                
Title:    Vice President    




FIFTH THIRD BANK


By:    /s/ Michael P. Perillo                    
Name:    Michael P. Perillo                
Title:    Vice President    




REGIONS BANK


By:    /s/ C. Vincent Hughes, Jr.                
Name:    C. Vincent Hughes, Jr.                
Title:    Vice President    




BRANCH BANKING AND TRUST COMPANY


By:    /s/ Ken Blackwell                    
Name:    Ken Blackwell                
Title:    Senior Vice President    









--------------------------------------------------------------------------------





FIRST MERCHANTS BANK


By:    /s/ Tanner Troxell                    
Name:    Tanner Troxell                
Title:    Vice President    




FIRST FINANCIAL BANK


By:    /s/ Michael Wheat                    
Name:    Michael Wheat                
Title:    Vice President    









